DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Response to Amendment
The examiner recognizes that all original objections previously stated for the original claims are overcome by the amendments made by the applicant unless stated below otherwise. 

Response to Arguments
Applicant’s arguments with respect to the § 102 and 103 rejections of claim(s) 1-7 presented on Pages 9-11 of the Remarks of 11/3/2021 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zouzal et al. (US 9896002, hereinafter Zouzal; already of record), in view of Hancock (US 9091559; already of record), further in view of Yu et al. (US 2012/0035795, hereinafter Yu), even further in view of Jinno et al. (US 2010/0318249, hereinafter Jinno).

Regarding claim 8, Zouzal discloses:
An accommodation vehicle management apparatus configured to manage an 
accommodation vehicle including a battery and a reclinable seat in which a passenger sits (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), the reclinable seat being usable as bedding on which the passenger lies, and the accommodation vehicle being movable (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a reclined seat can be used as bedding), the accommodation vehicle management apparatus comprising:
	a first hardware processor (Col. 3 Lines 28-36) configured to restrict a reclining angle of the reclinable seat to less than a predetermined angle set as a reclining angle at a time of the reclinable seat being used as the bedding (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a seat that is pivotally adjusted to either a an upright or reclined, i.e. being able to be used as bedding, by an actuator), at least while the accommodation vehicle is moving (Col. 4 Lines 29-31, i.e. allowing the seat to recline only while the vehicle is not moving is restricting the seat to recline only while the vehicle is moving; “at least while the vehicle is moving” however does not exclude while it is not moving); and

Zouzal does not disclose:
…
a second hardware processor configured to:
receive information including boarding and alighting location information, from a user terminal that is usable by the passenger to use the accommodation vehicle which further includes an engine configured to generate electric power, 
select a parking area for staying from the received information,
create a first operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying,
wherein the first operation plan includes the usage plan that disables use of the engine during a previously determined period of time,
determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying,
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery.
	However, in the same field of endeavor, Hancock teaches managing energy capacity in an electric vehicle based on a driver profile (Abstract) and more specifically:
a second hardware processor (Abstract; Fig. 1 Element 120; Col. 5 Lines 

receive information including boarding and alighting location information, from a user 
terminal (Abstract; Col. 8 Lines 4 - 7 i.e. a travel plan presented to a user on a display device for confirmation is receiving information from a user terminal) that is usable by the passenger to use the accommodation vehicle (Figure 6; Col. 11 Line 59 - Col. 12 Line 11, i.e. a garaging plan includes boarding and alighting location information) which further includes an engine configured to generate electric power (Abstract; Col. 5 Line 65-End, i.e. a hybrid vehicle has an engine configured to generate electric power), 
select a parking area for staying from the received information (Abstract; Col. 12 Lines 11-33, i.e. the waypoint for the garaging plan required to charge the vehicle before continuing on the travel plan is a parking area for staying), and
create a first operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11), 
wherein the first operation plan includes the usage plan that disables use of the engine during a previously determined period of time (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11, i.e. a garaging plan includes the disablement of the engine for the specified time),
determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying (Column 8 Lines 30-56, i.e. determining if a travel plan is viable or not if there are insufficient energy resources, e.g. charging/fueling facility, available at one or more waypoints, e.g. a final waypoint, i.e. a parking area for staying),
…
…further comprising a second hardware processor configured to:
receive information including boarding and alighting location information, from a user terminal  that is usable by the passenger to use the accommodation vehicle which further includes an engine configured to generate electric power, select a parking area for staying from the received information, and create a first operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying, wherein the first operation plan includes the usage plan that disables use of the engine during a previously determined period of time, determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying,… as taught by Hancock. Doing so would give drivers more confidence in their ability to manage power and/or fuel usage on longer trips that might require recharging/refueling, as recognized by Hancock Col. 1 Lines 34-62).
	The combination of Zouzal and Hancock does not teach:
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery.
 
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery.
However, Yu suggests:
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which [a charge depleting mode] is prioritized (Fig. 7b Element 138; Paragraphs [0020], [0052], [0057]-[0063], and [0067]-[0069], i.e. operating a vehicle in a charge depleting mode or a charge sustaining mode based on driver input and trip information, e.g. if the trip destination is equipped with a battery charge station, the battery SOC is expected to be depleted as much as possible, i.e. charge depleting mode is prioritized and otherwise charge sustaining mode is used), and
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery (Fig. 7b Element 138; Paragraphs [0020], [0052], [0057]-[0063], and [0067]-[0069], i.e. operating a vehicle in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zouzal to incorporate the limitations of …create a second operation plan to perform power train control in which [a charge depleting mode] is prioritized, and upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery, as suggested by Yu. Doing so may improve fuel economy and/or vehicle efficiency, as recognized by Yu (Paragraph [0003]).
The combination of Zouzal, Hancock, and Yu does not teach:
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
…
However in the same field of endeavor, Jinno teaches a vehicle and a control method (Paragraph [0001]) and more specifically:
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized (Paragraph [0033], i.e. prioritizing energy efficiency in an ECO mode, i.e. a charge sustaining mode, and prioritizing reduction of vibration outside an ECO mode, i.e. a charge depleting mode. Jinno teaches the vibration damping while Yu above teaches the mode switching based on charging facility location above), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zouzal to incorporate the limitation of …upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized…, as taught by Jinno. Doing so would help improve energy efficiency, as recognized by Jinno (Paragraphs [0003]-[0005]).

Regarding claim 9, the combination of Zouzal, Hancock, Yu, and Jinno teach the apparatus of claim 8. Zouzal further discloses:
wherein the first hardware processor (Col. 3 Lines 28-36) is further configured to determine whether the accommodation vehicle has been parked in a parking area for staying (Col. 4 Lines 29-31), and 
release a restriction of the reclining angle of the reclinable seat (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), in a case where it is determined that the accommodation vehicle has been parked for staying (Col. 4 Lines 29-31).

Regarding claim 10, the combination of Zouzal, Hancock, Yu, and Jinno teach the apparatus of claim 8. Zouzal further discloses:
wherein, at a point of time the passenger is on board the accommodation vehicle (Col. 4 Lines 24-26), the first hardware processor (Col. 3 Lines 28-36) is further configured to: 
set the reclining angle of the reclinable seat to the predetermined angle set as the reclining angle at a time of the reclinable seat being used as the bedding, in a case where the passenger stays in the accommodation vehicle having been parked in the parking area for staying before the accommodation vehicle moves (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a controller adjusting the front seat to the accommodation position includes setting the angle to a predetermined accommodation position angle), and
restrict the reclining angle of the reclinable seat to less than the predetermined angle set as the reclining angle at a time of the reclinable seat being used as the bedding in a case where the passenger stays in the accommodation vehicle after the accommodation vehicle moves (Col. 4 Lines 29-31, i.e. allowing the seat to recline only while the vehicle is not moving is restricting the seat to not recline or stay upright only after the vehicle is moving).	

Regarding claim 14, the claim(s) recite analogous limitations to claim(s) 8, and therefore is rejected on the same premise. 
Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zouzal, in view of Hancock, further in view of Hanawa et al. (WO 2006077638, hereinafter Hanawa; already of record; the citations being based on the translation), even further in view of Yu, still further in view of Jinno.

Regarding claim 11, 
An accommodation vehicle management apparatus configured to manage an 
accommodation vehicle including a battery and a reclinable seat in which a passenger sits (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), the reclinable seat being usable as bedding on which the passenger lies, and the accommodation vehicle being movable (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a reclined seat can be used as bedding), the accommodation vehicle management apparatus comprising:
	a first hardware processor (Col. 3 Lines 28-36) configured to restrict a reclining angle of the reclinable seat to less than a predetermined angle set as a reclining angle at a time of the reclinable seat being used as the bedding (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a seat that is pivotally adjusted to either a an upright or reclined, i.e. being able to be used as bedding, by an actuator), at least while the accommodation vehicle is moving (Col. 4 Lines 29-31, i.e. allowing the seat to recline only while the vehicle is not moving is restricting the seat to recline only while the vehicle is moving; “at least while the vehicle is moving” however does not exclude while it is not moving); and
…
Zouzal does not disclose:
…
a second hardware processor configured to:
receive information including boarding and alighting location information, from a user terminal that is usable by the passenger to use the accommodation vehicle which further includes an engine configured to generate electric power, 

select the accommodation vehicle usable along the first operation plan, 
calculate a charge in accordance with the first operation plan, 
transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal, 
determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the first operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the first operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal,
determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying,
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery.
	However, in the same field of endeavor, Hancock teaches:
	a second hardware processor (Fig. 1 Element 120; Col. 5 Lines 34-38) configured to: 

select a parking area for staying from the received information Col. 12 Lines 11-33, i.e. the waypoint for the garaging plan required to charge the vehicle before continuing on the travel plan is a parking area for staying), 
create a first operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying (Figure 6; Col. 11 Line 59 - Col. 12 Line 11), 
…
determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying (Column 8 Lines 30-56, i.e. determining if a travel plan is viable or not if there are insufficient energy resources, e.g. charging/fueling facility, available at one or more waypoints, e.g. a final waypoint, i.e. a parking area for staying),
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zouzal to incorporate …a second hardware processor configured to: receive information including boarding and alighting location information, from a user terminal that is usable by the passenger for use of the accommodation vehicle, select a parking area for staying from the received information, create a first operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying, …
determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying…, as taught by Hancock. Doing so would give drivers more confidence in their ability to manage power and/or fuel usage on longer trips that might require recharging/refueling, as recognized by Hancock Col. 1 Lines 34-62).
	The combination of Zouzal and Hancock does not teach: 
…
select the accommodation vehicle usable along the first operation plan, 
calculate a charge in accordance with the first operation plan, and 
transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal, and
determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal,
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery.


select the accommodation vehicle usable along the first operation plan (Abstract; Paragraphs [0010] and [0012]), 
calculate a charge in accordance with the first operation plan (Abstract; Paragraphs [0010] and [0012]), and 
transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal (Abstract; Paragraphs [0010] and [0012]),
determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the first operation plan (Abstract; Paragraphs [0013], [0014], [0080], [0081], and [0083], i.e. offering a user a discounted price to select a different alighting location in a port or location that has low occupancy rates compared to an initial preferred high occupancy area, potentially near a station or preferred destination, where parking may not be possible due to said occupancy is determining the charge differently between in a case where the accommodation vehicle is “parked before moving to an alighting location,” i.e. the parking and alighting location are not the same, and in a case where the accommodation vehicle is “parked after moving to an alighting location,” i.e. the parking and the alighting location are the same. Additionally, “calculating the 
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zouzal in view of Hancock to incorporate … select the accommodation vehicle usable along the first operation plan, calculate a charge in accordance with the operation plan, and transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal, determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the first operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the first operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal…, as taught by Hanawa. Doing so would incentivize users to park in less crowded areas by offering discounts, as taught by Hanawa (Paragraph [0081 and 0083]).
	The combination of Zouzal, Hancock, and Hanawa does not teach:
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and

Yu does not explicitly teach: 
determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying,
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery.
However in the same field of endeavor, Yu suggests:
…
determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying (Fig. 7b Element 138; Paragraphs [0020], [0052], [0057]-[0063], and [0067]-[0069], i.e. operating a vehicle in a charge depleting mode or a charge sustaining mode based on driver input and trip information, e.g. if the trip destination is equipped with a battery charge station, the battery SOC is expected to be depleted as much as possible, i.e. charge depleting mode is prioritized and otherwise charge sustaining mode is used),
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which [a charge depleting mode] is prioritized (Fig. 7b Element 138; Paragraphs [0020], [0052], 
upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery (Fig. 7b Element 138; Paragraphs [0020], [0052], [0057]-[0063], and [0067]-[0069], i.e. operating a vehicle in a charge depleting mode or a charge sustaining mode based on driver input and trip information, e.g. if the trip destination is equipped with a battery charge station, the battery SOC is expected to be depleted as much as possible, i.e. charge depleting mode is prioritized and otherwise charge sustaining mode is used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zouzal to incorporate the limitations of determine whether at least one of a battery charging facility and a fueling facility is available in the parking area for staying, upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which [a charge depleting mode] is prioritized, and upon determining that neither the battery charging facility nor the fueling facility is available in the parking area for staying, create a third operation plan to perform power train control that suppresses a reduction of a state of charge by charging the battery, as suggested by Yu. Doing so may improve fuel economy and/or vehicle efficiency, as recognized by Yu (Paragraph [0003]).

…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized, and
…
However in the same field of endeavor, Jinno teaches:
…
upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized (Paragraph [0033], i.e. prioritizing energy efficiency in an ECO mode, i.e. a charge sustaining mode, and prioritizing reduction of vibration outside an ECO mode, i.e. a charge depleting mode. Jinno teaches the vibration damping while Yu above teaches the mode switching based on charging facility location above), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zouzal to incorporate the limitation of …upon determining that the battery charging facility or the fueling facility is available in the parking area for staying, create a second operation plan to perform power train control in which vibration damping performance is prioritized…, as taught by Jinno. Doing so would help improve energy efficiency, as recognized by Jinno (Paragraphs [0003]-[0005]).

Regarding claim 12, the combination of Zouzal, Hanawa, Yu, and Jinno teach the apparatus of claim 11. Zouzal further discloses:
wherein the first hardware processor (Col. 3 Lines 28-36) is further configured to determine whether the accommodation vehicle has been parked in a parking area for staying (Col. 4 Lines 29-31), and 
release a restriction of the reclining angle of the reclinable seat (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), in a case where it is determined that the accommodation vehicle has been parked for staying (Col. 4 Lines 29-31).

Regarding claim 13, the combination of Zouzal, Hanawa, Yu, and Jinno teach the apparatus of claim 11. Zouzal further discloses:
wherein, at a point of time the passenger is on board the accommodation vehicle (Col. 4 Lines 24-26), the first hardware processor (Col. 3 Lines 28-36) is further configured to: 
set the reclining angle of the reclinable seat to the predetermined angle set as the reclining angle at a time of the reclinable seat being used as the bedding, in a case where the passenger stays in the accommodation vehicle having been parked in the parking area for staying before the accommodation vehicle moves (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a controller adjusting the front seat to the accommodation position includes setting the angle to a predetermined accommodation position angle), and
restrict the reclining angle of the reclinable seat to less than the predetermined angle set as the reclining angle at a time of the reclinable seat being used as the bedding in a case where the passenger stays in the accommodation vehicle after the accommodation vehicle moves (Col. 

Regarding claim 15, the claim(s) recite analogous limitations to claim(s) 11, and therefore is rejected on the same premise. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/D.T.R./Examiner, Art Unit 3663   
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/24/2022